COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Thomas Wayne Florence, Relator

Appellate case number:      01-15-00295-CR

Trial court case number:    10CR1217

Trial court:                56th District Court of Galveston County

       The panel has voted to deny appellant’s motion for rehearing and objection,
construed together as his motion for rehearing.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                                              Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale

Date: June 30, 2015